Exhibit 10.57
CA, INC.
HOMEOWNERS RELOCATION POLICY FOR BANDS K, L
AND ZZ
(SENIOR EXECUTIVES)

 



--------------------------------------------------------------------------------



 



The Company’s policies, procedures and practices, whether expressed here or
elsewhere, whether oral or written, are not intended to create any promise or
contractual right of employment.
Employment with the Company is at will. This means that either you or the
Company may terminate the employment relationship at any time with or without
cause and without prior notice. This applies to privileges and benefits as well.
This relocation policy is subject to change by the Company in its sole
discretion without prior notice, to the extent permitted by applicable law.

2



--------------------------------------------------------------------------------



 



CA, INC.
HOMEOWNERS RELOCATION POLICY FOR BANDS K, L and ZZ (SENIOR
EXECUTIVES)
INTRODUCTION
Change offers challenges and opportunities. On behalf of all your colleagues
here at CA, Inc. (CA or the Company), we want to thank you for your willingness
to make this change. We hope that it will lead to personal growth, further
career development, and prove mutually beneficial.
While there are many benefits available to you, you will be responsible for
managing costs associated with your move and you will be expected to keep
relocation costs to a minimum.
Our goal is to provide our mobile employees and their families with the tools
and assistance to help them relocate in a timely and cost-effective manner.
It is our shared responsibility to communicate openly and honestly and to
cooperate with one another to ensure the highest level of motivation, morale and
productivity during the relocation process.
Furthermore, we are committed to ensuring that our service partners meet our
requirements for efficient, customer-oriented service delivery. These selected
service partners will work with you throughout your move and will be available
to answer any questions that you have.
You will be asked to confirm receipt of this policy to ensure effective
communication.
Best wishes to you and your family in your new location.

3



--------------------------------------------------------------------------------



 



ELIGIBILITY
When relocating at CA’s request, you will be eligible for the relocation
assistance described in this policy if you are a full time employee or new hire
in Band K, L, or ZZ, own and reside at the point of origination in a home that
fits the criteria established by the Company described below, and your new
principal place of work is at least 50 miles farther than the old residence was
from the old place of work (i.e., your commute has increased more than 50
miles). The anticipated duration of your assignment must be at least one year,
and the relocation of your household is necessary to significantly reduce the
problems of commuting.
Certain relocation expenses for family members (spouses, partners and
dependents) may also be reimbursed. Persons eligible to relocate with the
transferee under this policy include household members and/or dependents that
reside full time in the transferee’s home at the time of relocation. Dependents
are defined as: legal spouse, common law spouse in those states that recognize
common law marriage, domestic partner, legally dependent unmarried children
under 19, legally dependent unmarried children under age 25 who are full time
college students, children with limiting disabilities and/or a parent(s) who is
reliant on the transferee for primary care. Dependent family member information
must be provided to the Relocation Counselor. In non marriage situations, WRRI
will require proof that individuals reside within the same residence.
If a family member currently living with you is also employed by the Company and
will be employed by the Company at the new location, all relocation assistance
and expense reimbursements will be offered and paid once.
MOVE ELIGIBILITY
To be eligible to qualify for relocation assistance, you must be able to
complete your relocation within one year of the start date of your new position.
After this date you will forfeit eligibility for certain benefits, like new home
purchase assistance. You must also satisfy the distance requirement listed
below. If you do not think you will qualify in either case, contact your
Counselor (as defined below) immediately for further instructions.

          1]  
Mileage from your old home to your new workplace:
       
 
    2]  
Mileage from your old home to your old workplace:
       
 
    3]  
Subtract line 2 from line 1:
       
 
         
The result on line 3 must be equal to or more than 50 miles.
   

YOUR RESPONSIBILITIES
Your cooperation throughout the transfer will help to ensure your move is
accomplished with the least inconvenience possible. In addition:

•   You must not contact any brokers directly until you have spoken with your
Counselor. Instead, you will be referred to approved brokers at both the
departure and destination locations.

•   You should retain certain receipts and other documents to verify relocation
expenses and support payments made to you by CA under this policy.

4



--------------------------------------------------------------------------------



 



•   You are expected to comply with the time frames established for the various
steps of your relocation, as described in this policy.

•   You must secure necessary approvals.

•   You must prepare and submit all necessary expense reports in a timely
manner.

•   You must sign your Moving & Relocation Expense Repayment Agreement in the
form provided by Weichert Relocation Resources.

At the conclusion of your move, we will solicit your sincere evaluation of the
services made available to you.
HUMAN RESOURCES RESPONSIBILITIES
All relocation decisions relating to eligibility must be approved by Human
Resources. Human Resources will also make all initial authorizations for
services to all service providers. Human Resources has selected various service
providers to assist with your relocation.
RELOCATION SERVICE COMPANY
CA has selected Weichert Relocation Resources, Inc. (WRRI) to assist you in
selling your current home and finding and financing your home in the new
location. A WRRI Relocation Counselor (Counselor) will be assigned as your
liaison in coordinating all aspects of your relocation. The Counselor’s primary
objectives are to provide quality service to you while cost-effectively helping
us implement this policy.
FlashPoint
Your Counselor will also provide instructions for accessing FlashPoint, a
customized and secure private Internet site that provides you with “anytime”
access through any Internet connection. From your personalized FlashPoint
homepage, you will be able to:

-   Research destination communities   -   Access helpful moving tips   -  
Query expense information   -   Review benefit details

You can visit WRRI’s website at www.WRRI.com for general information and when
your Counselor provides you with your PIN number, you will be able to access
your own personal information.
APPROVED REAL ESTATE FIRMS / BROKERS
The real estate firms and representatives you will be referred to must meet
strict standards. You will be referred to brokers who meet these criteria and
may not enter into any binding agreements with brokers who are not approved. To
retain your eligibility for certain benefits, you must use approved brokers.
You must talk with your Counselor prior to contacting any real estate firms (or
agents). The Counselor will then call the real estate firms/agents and explain
to them their role in

5



--------------------------------------------------------------------------------



 



coordinating with WRRI in connection with certain departure and destination area
activities attendant to your relocation and the Company’s relocation policy. One
of the items that WRRI reviews with the departure area listing broker is the
Listing Exclusion Clause, more fully described below under the heading “Listing
Exclusion Clause”. The failure to include this provision in your Listing
Agreement may result in certain adverse consequences.
STANDARDS FOR COMPANY-APPROVED BROKERS

•   The real estate firm/broker must have no interest (actual or contemplated)
in the Company, departure property, or the home to be purchased at destination,
including any business or family relationship with the owners of the properties.

•   The real estate firm/broker must have relocation-related experience, proven
track records in your community, and the highest standards of customer service.

LUMP SUM PAYMENTS
Many of the usual relocation expense areas will be handled via a lump sum
payment. The lump sum payment is designed to reduce record-keeping requirements
for your expenses, simplify administrative processes, and provide you with the
maximum flexibility possible and the opportunity to manage your own cash flow
during your relocation. If your actual expenses are less than the lump sum
allowance, you may retain the unused portion. Conversely, if your expenses
exceed the lump sum allowance, you will be responsible for these costs.
The lump sum payment varies based on the factors set forth below.
LUMP SUM COMPONENTS — The following components are included in the lump sum
payment for which you are eligible:
1. Two House Hunting Trips

•   Lodging for a total of nine nights

•   Per diem for meals

•   Mid-size rental car

•   Two round-trip airline tickets for you and your spouse/partner based upon a
14-day advance purchase or personal auto mileage. (The distance between your old
location and new location must be greater than 250 miles to qualify for air
transportation.)

2. Temporary Living

•   Lodging in corporate housing (or equivalent) for 90 days

•   If lodging does not have kitchen facilities, a per diem for meals will be
factored in the lump sum calculation

•   Mid-size rental car for 2 weeks

•   Five (5) return trips home for the employee only including coach-class
airline ticket based on a 14-day advance purchase.

The allowance for temporary living is of limited duration and will require that
you focus your efforts to obtain a new residence quickly. Per diem rates are
based on hotel costs in the new location. If your personal situation requires a
longer stay, then WRRI can assist you in finding short-term furnished housing,
often at a more attractive rate. However, you will

6



--------------------------------------------------------------------------------



 



bear any additional costs if you cannot obtain and occupy adequate housing in
the time frames described above.
CALCULATION AND PAYMENT
Calculations will be based upon your family size, expense projections for the
new location, and the elements of eligible expenses established by CA.
The applicable tax gross-up will be explained to you during the review with your
Counselor of the lump sum payment calculation. For more information please refer
to the “Tax Information” section or consult your Counselor.
Payment for the total lump sum amount will typically be in two equal
installments:

-   The first portion will be paid to coincide as closely as possible with your
house-hunting trip;   -   The second portion will be paid after your start date
at your new office location.

MISCELLANEOUS ALLOWANCE
This miscellaneous allowance is designed to assist in the various costs you
experience to change auto registrations, install new appliances, move any
antiques or valuables which are not covered under the shipment of household
goods, or any other expense not specifically covered in some other part of this
policy. You will qualify for a miscellaneous allowance equal to your new monthly
salary up to a maximum of $25,000.
The miscellaneous allowance is taxable income and will generally be paid by CA
in the next available payroll cycle following your start date at your new office
location based on CA’s payroll cycles and processing dates.
SELLING YOUR HOME — Home Marketing Assistance and the Buyer Value Option
(BVO) Program
The objective of home marketing assistance is to help you realize the most value
from the sale of your home within a reasonable period of time, enabling you and
your family to purchase a home in your new location. In order to provide every
opportunity for a sale to a third party, your home must be actively marketed. If
you have not entered into a contract to sell your home within one (1) year of
your transfer date, you will no longer be eligible for the BVO program and you
will only be entitled to direct reimbursement, as described below in “SELLING
YOUR HOME ON YOUR OWN”. Your counselor will order 2 Broker Market Analysis on
your home. You must list within 103% of the most likely sales price established
by the market analysis. Your counselor will also order 2 ERC appraisals to
establish a baseline value. If the appraisals are not within 5% of one another,
a third will be ordered and the average of the all three will be the baseline
value. Once the baseline value is determined, you must list your home within
103% of the value. You may opt out of the ERC appraisals and listing price
guidelines, however, you will not be eligible for the home sale bonus.

7



--------------------------------------------------------------------------------



 



The services offered through the program will provide you with professional
expertise and will assist you in:

•   Selecting a qualified real estate broker

•   Establishing a baseline value for your home utilizing 2 ERC appraisals

•   Establishing a competitive list price based on competitive market analysis

•   Developing marketing strategies to increase the likelihood of a rapid sale

The Process
Your Counselor will contact you to review your relocation benefits and answer
your questions. Your Counselor will also outline the information needed from you
to ensure that the home selling process proceeds quickly and smoothly.
After this conversation, your Counselor will send you an initiation package,
including:

•   All required forms   •   Information on preparing, listing, and selling your
home   •   Hints on home purchase in your destination location

Your Counselor will help you develop a home marketing strategy and work with you
on any offers you receive and, as indicated below, will help you select a
qualified real estate broker.
IT IS IMPORTANT THAT YOU NOT INITIATE ANY WORK WITH A REAL ESTATE BROKER OR LIST
YOUR HOME FOR SALE WITHOUT FIRST SPEAKING TO YOUR COUNSELOR.
BVO Eligibility
The BVO program is available as a vehicle for the sale of your principal
residence at the time you are asked to relocate. This coverage is limited to a
one- or two-family dwelling, condominium or townhouse. You must have good and
marketable title to the residence and the property must be in saleable condition
(all construction completed, eligible for lender financing, etc.)
Some properties are not eligible for the BVO program without special approval
from Human Resources:

•   Multiple dwellings (more than two units)   •   Homes with excessive acreage
  •   Farms   •   Mobile homes   •   Cooperative apartments   •   Vacation homes
  •   Income or investment properties   •   Vacant land   •   Properties with
hazardous substances that cannot be remedied   •   Homes under construction,
partially completed, require extensive renovation or which are structurally
unsound.   •   Homes that have undergone renovations requiring but without the
appropriate permits.   •   Homes with synthetic stucco in need of repair.   •  
Homes insulated with urea formaldehyde foam insulation, or which contain any
other hazardous or toxic materials or gases, including but not limited to
asbestos.   •   Homes which are located on or near any hazardous or toxic
materials or gases.   •   Homes that are uninsurable for normal hazard of fire
and extended coverage.   •   Homes which have leases that cannot be terminated
with the tenant with a 60 day or

8



--------------------------------------------------------------------------------



 



    shorter notice.

If you have any questions on program eligibility, please consult your Counselor.
The Broker Selection Process
During the selection process, we recommend that you interview the recommended
brokers to assess their ability to effectively market your home. Please advise
them that you are considering using their services and have been referred by
WRRI. Some of the questions you might ask them to help you in your selection
process are:

•   Which locations and price ranges do you have the most experience with?

•   How many similar homes have you sold in the last six months?

•   How do you intend to market my home? (How many open houses will be
scheduled? What is your advertising strategy?)

Once you have selected a broker, notify your Counselor. Remember — do not sign a
Listing Agreement until you have talked with your Counselor.
If you feel strongly about working with a real estate firm or a broker not
recommended by WRRI, please discuss this with your Counselor. The Counselor will
then contact your broker to see if he or she qualifies to participate in the BVO
program explained below and explain to them various aspects of this program,
including the required “Listing Exclusion Clause”.
Listing Exclusion Clause
When it is time to sign a Listing Agreement with the broker a “Listing Exclusion
Clause” must be included in your Listing Agreement. Brokers are familiar with
this type of clause when a homeowner is participating in a relocation program.
The following Listing Exclusion Clause is required as part of your Listing
Agreement with your broker:
“It is understood and agreed that whether or not an offer is presented by a
ready, willing and able buyer, no commission or compensation shall be earned by
or due and payable to broker until the sale of the Property has been consummated
between the owner and buyer, the deed delivered to the buyer and the purchase
price delivered to the owner. The owner(s) reserves the right to sell this
Property to CA, Inc. (“Computer Associates”) or to a home sale assistance
company acting on its behalf. Upon execution by CA or the home sale assistance
company and the owner(s) of a Contract of Sale with respect to the Property,
this Listing Agreement shall immediately terminate with no obligation on owners’
part or on the part of CA or the home sale assistance company either to pay a
commission or to continue this listing.”
In addition, it is requested that the following paragraph also be included in
your Listing Agreement. It is intended to confirm the fact that your Counselor
has referred you to the broker providing assistance.
“In consideration of the placement of the referral, and/or the

9



--------------------------------------------------------------------------------



 



marketing and corporate information provided by Weichert Relocation Resources,
Inc. (“WRRI”) to the listing broker, such broker agrees to pay WRRI a mutually
agreed referral fee. The listing broker authorizes the closing agent (WRRI’s
title company or attorney) to deduct the referral fee from the commission monies
due at the closing and to pay same to WRRI directly.”
Disclosure
Real estate transactions are governed by laws and regulations designed to
protect the interests of both sellers and buyers. Every home seller has certain
duties and obligations to a buyer, including full disclosure of all pertinent
information about the condition of the home and its surroundings. In this
regard, you can protect both yourself and CA from potential litigation by the
timely and thorough completion of all forms and documents pertaining to the
condition of your property. It is not the intent of the Company to relieve you
of your duties and obligations, including (but not limited to) completing all
necessary repairs and full disclosure.
The Home Marketing Process
As explained above, your Counselor will discuss market strategies with your
listing agent as soon as you have executed a Listing Agreement. The Counselor
will follow up on buyer and broker comments, open house events, and showing
activity, and will make recommendations on selling price adjustments,
advertising strategies, and terms/conditions.
When You Receive an Offer
If you receive a bona fide purchase offer on your home at any time, contact your
Counselor immediately. A “bona fide offer” is an offer from a ready, willing and
able party not related to you in any way.
DO NOT SIGN ANY SALES AGREEMENT OR ACCEPT ANY DOWN PAYMENT OR DEPOSIT WITHOUT
FIRST SPEAKING TO YOUR COUNSELOR.
Your Counselor will assist you in determining if the offer is in your best
interest and whether the terms are acceptable to all parties. To be acceptable,
the sale cannot be contingent on the sale of another property, and it should be
scheduled to close within 90 days.
The Counselor will review any proposed sale agreement to ensure that it does not
contain any contingency and that its terms are consistent with local custom. The
Counselor will also pre-qualify your home and the potential buyer for financing.
If all these are determined to be satisfactory, the Counselor will send you a
Contract of Sale in which WRRI offers to buy your home at the agreed price
(which will reflect any concessions to buyer) such as the payment of buyer’s
closing costs, buyer’s inspection costs, repairs, allowances, etc. (and any
other adjustments). Once you and WRRI have signed the Contract of Sale, the
Listing Agreement with the broker will terminate and you will have no obligation
to pay a broker commission there under.
Once you have signed the Contract of Sale and you have vacated your home, you
will receive your final equity payment. The closing or settlement date of the
sale will be the later of the date on which you sign the Contract of Sale or the
date on which you vacate the property. All adjustments and pro rations will be
made as of the settlement date.
During the period of time you remain in your home after acceptance of an offer,
you are still responsible for the care and maintenance of the home (including
repairs) and for your mortgage payments, taxes and insurance.

10



--------------------------------------------------------------------------------



 



Closing the Sale and Receiving Your Equity
Upon receiving a clear title search, your Counselor will send you all the
necessary closing documents. By signing these documents, you will not be
required to attend the closing. As indicated above, the equity from the sale
will be sent to you after the WRRI contract acceptance date. An Employee in Band
K, L, or ZZ that is an executive officer will not be eligible to receive an
equity advance prior to the settlement date of the sale of his or her home.
Home Sale Bonus
If you successfully find a buyer on your home within the first 90 days of
marketing and list within the guidelines set forth above, you will be eligible
to receive a homesale bonus. The bonus will be equivalent to 2% of the sales
price on your home, capped at $15,000. The bonus will be paid through payroll
and applicable taxes will be withheld.
SELLING YOUR HOME ON YOUR OWN
If you choose not to work with WRRI, or do not want to follow the special rules
for the BVO program, CA will reimburse your closing costs up to a maximum of 6%
of the sale price of your home. However, all reimbursements will be reported as
income to you. You will be responsible for all income taxes associated with the
reimbursement of these costs, which can be a substantial amount. Therefore, you
are strongly encouraged to participate in the BVO program if at all possible.
NEW RESIDENCE
The objective of the home finding counseling you will receive is to help you
find an affordable home as quickly as possible, and to settle into a new
location with the least amount of inconvenience and cost.
NEW HOME PURCHASE
If you currently own a home and wish to purchase a home in the new location,
your Counselor will assess your needs and develop a profile of your preferences
for commuting, lifestyle, amenities, schools, etc.
After initial counseling to assess your needs and preferences, an approved
broker will assist you in organizing an area orientation of suitable, affordable
communities. This representative will accompany you on your preview of specific
homes that best meet your preferences. When you find the right home, the Broker
will assist you in preparing the Offer to Purchase, scheduling inspections and
planning your home purchase.
Building a new home is a personal decision; therefore, it is important to
recognize the risks and policy limitations associated with new construction. If
you decide to build a home, you will be responsible for additional costs
directly resulting from this decision. The following points illustrate costs
that will not be reimbursed:

•   Extensions of temporary living due to construction delays

•   Builder’s costs relative to construction loans; only one set of eligible
purchase closing costs will be considered for reimbursement

You should evaluate the impact of the financial burden, equity risk and
inconveniences associated with your purchase decision. Furthermore, the
following characteristics of the

11



--------------------------------------------------------------------------------



 



proposed new home should be considered in making your final decision, since they
may impact the long term value of the home. Is the home:

•   Located in a residential community

•   Located within an incorporated area

•   Architecturally consistent with the neighborhood

•   A resort or recreational property

•   Consistent in property acreage within the neighborhood

NEW HOME PURCHASE ASSISTANCE/MORTGAGE PROGRAMS
This section applies to you only if you currently own your principal residence
and are purchasing a home within twelve months of your effective start date at
the new location. CA will pay for some of the closing costs associated with
purchasing your new home.
To assist you in obtaining a mortgage, we have agreements with WRRI and GMAC
Mortgage Services (GMAC) to provide special mortgage programs. Under these
agreements, reimbursable closing costs will be billed directly to Computer
Associates. This eliminates the necessity of obtaining an advance to pay closing
costs and/or submitting relocation expense reports for reimbursement after
closing as discussed below under Mortgage Programs. Although you are under no
obligation to use these companies, you may find their approval and processing
times are shorter than what might otherwise be available and that you qualify
for more financing under their flexible underwriting guidelines and favorable
reimbursement schedule. Your Mortgage Counselor will explain the following
programs to you:
Pre-Approval
The pre-approved process enables you to get an early start on the mortgage
process. A mortgage pre-qualification certificate is a useful tool for
negotiating the purchase price of the new home. Home sellers are often willing
to make concessions to buyers if they know financing will not be a problem.
Mortgage Programs
A variety of programs are available and WRRI or GMAC will help you select the
right one. Once a home is selected, WRRI will expedite the closing process by
finalizing the mortgage/finance process.
If you choose to work with WRRI or GMAC mortgage services, the following closing
costs are eligible for payment:

•   Loan Origination Fees, subject to a maximum of one point

•   Title Insurance or fees for examination of title, as required by the lender

•   Normal and customary escrow or closing fees charged by the title company
and/or the lender to close the sale (Not including items such as taxes and
insurance that must be paid in advance into escrow accounts.)

•   Normal and customary attorneys’ fees

•   Normal and customary recording fees

•   Assumption or transfer fees

•   Appraisal and/or survey of the new home, if required by the lender

•   Credit report charges

The following fees are excluded and will not be covered:

•   Application fee,

12



--------------------------------------------------------------------------------



 



•   Document prep fee

•   Underwriting fee,

•   Commitment fee

•   Processing fee.

NO ORIGINATION FEES WILL BE COVERED IF PREFERRED VENDOR IS NOT USED. PREFERRED
VENDORS DO NOT CHARGE AN ORIGINATION FEE.
ALL FEES ON SECOND MORTGAGES ARE EXCLUDED AND ARE NOT COVERED
If you choose to use a lender other than WRRI or GMAC, you may request a cash
advance of your estimated closing costs, up to a maximum of $5,000. If you
choose a lender outside the preferred vendor list, the aforementioned fees are
excluded from being reimbursed. Your lender is required to give you a “good
faith estimate” well in advance of the closing. At least 10 days prior to your
scheduled closing date, you should advise the Company of your request for the
advance and fax a copy of the “good faith estimate” to your Counselor. To
receive reimbursement for the balance of your closing costs, you must complete
and submit a Relocation Expense Report that itemizes each reimbursable expense,
along with a copy of the final closing statement.
MOVING TO YOUR NEW LOCATION
Moving Your Household Goods
WRRI will handle arrangements for the movement of your household goods. Your
Counselor will discuss your options and help you select the right services to
expedite a cost-effective move. CA will be billed directly from the carrier for
the cost of shipping your household goods. The Company does not reimburse tips
to movers. Additionally, an adult must be present when your goods are packed and
delivered.
Authorized Services
The Company will pay for the following services:

•   Normal packing and necessary materials

•   Transportation of household goods to the new destination

•   Normal appliance services, including wiring and plumbing modifications
required within the house for disconnection and reconnection of appliances

•   Delivery to the new home. Weekend or holiday delivery should be avoided
(will not be covered)

•   Normal unpacking and removal of packing materials

•   Storage for up to 60 days

The Company will not pay for the following services:

•   Exclusive use of the van, expedited service or extra drop off/pick up stops

•   Housecleaning, maid, or debris removal service at either the old or new home

•   Removal or installation of wall-to-wall carpeting, draperies and/or rods,
electrical fixtures, water softeners, or similar items

•   Packing or transportation of boats, trailers, airplanes, household pets,
plants, building materials, wood, or any perishable item

•   Disassembly or reassembly of children’s playhouses or swing sets, portable
swimming pools, waterbeds, utility sheds, fencing, or items of a similar nature

To the extent any of these services is required, the miscellaneous allowance may
be available to pay for that service.

13



--------------------------------------------------------------------------------



 



Insuring Your Household Goods
The Company protects the full value of your shipment based on its weight. High
value items must be listed on a separate inventory form and are not covered by
Computer Associates. The Company cannot replace (nor will shippers agree to
handle) high value items like securities, cash, art, heirlooms or precious
jewelry and, therefore, we recommend you pack and transport these items
yourself.
Moving Your Vehicles
Arrangements for moving your automobiles will be handled by the same carrier who
handles your household goods or, in some cases, a dedicated automobile carrier.
CA will pay the cost of moving up to two automobiles, provided the distance of
your move is greater than 500 miles.
If the distance of your move is less than 500 miles, your mileage (at the
Company’s current mileage reimbursement rates) for up to two vehicles will be
reimbursed. Travel will be based on the most direct route. If you require
temporary living, you may ship one vehicle ahead of time rather than renting a
car for the entire period of temporary living.
Final Move Expenses
The Company will reimburse you for actual travel and lodging expenses incurred
for you, your spouse, and family members (as applicable) for your final move to
the new location. Reimbursable expenses include:

•   Mileage (based on the current reimbursement rate) will be paid for the most
direct route for up to two vehicles unless you choose to fly and/or ship your
vehicles.

•   If you are shipping your automobile(s), you will be reimbursed for airfare
for all family members at the coach class rate for one-way tickets purchased at
least seven days in advance.

•   Per diem for meals and one night’s lodging for each 500 miles driven.

WORKING SOLUTIONS — Work/Life & Referral Service
Whether across town or across country, Working Solutions offers comprehensive
employee assistance services to help the Company’s employees and their families
cope with the stress of a move, ease the transition into a new community and
locate dependent care and resources in their area. Working Solutions provides
information and referrals to a variety of helpful resources to assist with the
move and to help you settle into the new community.
Access Working Solutions via phone at 877-838-7525 (or 800-842-9489 if you are
hearing impaired) 24 hours a day.
Access Working Solutions via the Web as follows:

  1.   Click the link for WorkLife from your corporate intranet or enter the
URL: https://www.liveandworkwell.com     2.   Follow the on-screen instructions.
When prompted for an access code, enter 11610.

TAX INFORMATION
As you might expect, your total income will look a little different because of
your move. That is because current tax law and Internal Revenue Service
(IRS) regulations require that

14



--------------------------------------------------------------------------------



 



we report as income all relocation expense reimbursement made to you or paid on
your behalf. Therefore, the tax effects of relocation transactions can only be
determined on an individual basis. It is important that you talk to a tax
professional to find out how certain kinds of assistance may affect your own tax
situation. Keep in mind that CA will not reimburse tax preparation or tax
counseling expenses (although your miscellaneous allowance can at your
discretion be applied to these expenses).
All relocation expenses that CA pays on your behalf or directly to you are
reported to the Internal Revenue Service (IRS) as compensation, which will be
included in your gross annual income. The only exceptions are:

•   The expenses associated with shipment of your household goods.

•   The travel and lodging (not meals) for you and your family during the final
move.

These costs are considered “excludable from income” and will not be shown on
your W-2 form.
Note: This includes expenses for the day you arrive. You can include any lodging
expenses you had in the area of your former home within one day after you could
not live in your former home because your furniture has been moved.
Based on IRS and state requirements, CA will include reimbursed relocation
expenses on your W-2 form in the year in which they are paid.
When you receive your W-2 form, you will also receive a statement detailing the
relocation expenses related to your move, including money paid to you to help
offset tax liability from this additional income. This is referred to as “tax
gross-up”. The tax gross-up is also considered income, so in the calculation of
gross-up there is an adjustment to cover this additional tax liability.
Appropriate withholding for Federal, State, (local, Social Security, and/or
Medicare) taxes will be made, and deposited with your regular withholdings.
The tax gross-up calculation will be based on the following factors:

•   How many dependents you claim and your tax filing status (single, joint,
etc.).

•   Company compensation is only defined to include the annualized base salary
and relocation expenses. Any commission, bonus and stock options, etc. are
excluded. We will not include any spousal income (unless your spouse is also
employed with Computer Associates), even if you are filing jointly.

•   The higher of the standard deduction or estimated itemized deduction of the
respective taxing authorities.

•   Your destination state.

Note: You will be responsible for all local taxes applicable in either the
departure or destination location.
Nothing in this policy should be construed as providing, directly or indirectly,
Income Tax advice. For more information about moving expenses, we suggest that
you obtain IRS Publication 521 “Moving Expenses” and that you retain the
services of a professional tax advisor /preparer.
The tax gross-ups to be provided by the Company for the various “relocation
expense” items are outlined below. The actual gross-up decision is based on the
deductibility of the item according to then current IRS tax laws.

15



--------------------------------------------------------------------------------



 



          Relocation Expense   Gross-Up   Tax Calculation
Lump Sum Payment
  Yes   At individual’s tax rate
 
       
Final Move Meals
  Yes   At individual’s tax rate
 
       
Mileage Reimbursement
  Yes   At individual’s tax rate
 
       
Miscellaneous Allowance
  No   Withhold federal, state and local taxes
 
       
Final Move
Lodging/Transportation
  No   None -not included in employee income
 
       
Household Goods Shipment & Storage up To 30 days
  No   None -not included in employee income
 
       
30 days additional storage
  Yes   At individual’s tax rate
 
       
New Home Closing Costs
  Yes   At individual’s tax rate (excl. origination fee & points)
 
       
Old Homesale Through WRRI
  No   Most costs are not taxable to the employee. Certain Seller costs are de
minimus and are included in employee’s income. No gross-up is provided for these
amounts.
 
       
Direct Reimbursement of Old Home Selling Costs
  No   Employee responsible for tax liability

You are eligible for the relocation benefits for up to 12 months from your
effective date of transfer. It is recommended that you submit relocation-related
expense reports within 90 days of the date incurred, if applicable.
Your eligibility to receive relocation benefits is subject to the terms and
conditions of CA’s Relocation Policy and is conditioned upon your signing the
Moving and Expense Repayment Agreement.
RELOCATION ADDENDUM
Please be advised that in addition to the policy provisions set forth, at
Management discretion, the following can be offered on an exception basis.
Buyer Incentive
To assist an employee is securing a sale on their home a buyer incentive up to
$10,000 may be offered. This would include but not be limited to new home
closing costs, decorating allowance, etc. This would not include any sort of
selling agent bonus.

16



--------------------------------------------------------------------------------



 



RELOCATION ADDENDUM
Please be advised that in addition to the policy provisions set forth, at
Management discretion, the following can be offered on an exception basis.
Loss On Sale
If the sales price on your home is less than the original purchase price you may
be eligible for a loss on sale benefit up to $50,000. This payment would be paid
through payroll so applicable taxes will be withheld. No capital improvements
will be considered in such calculation.

17